Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-30 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1-2, 6-7, 11-12, 16-17, 21-22, and 26-27 are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 07/07/2022.

Response to Arguments

Regarding claims 2, 12, and 22 previously objected for informalities, claims 2, 12, and 22 have been amended according to the examiner's recommendation and thus the previous objection has been withdrawn.
Regarding claims 6, 7, 16, 17, 26, and 27 previously rejected under 35 U.S.C. § 112(b), claims 6, 7, 16, 17, 26, and 27 have been amended according to the examiner's recommendation and thus the previous rejection has been withdrawn.
Regarding Independent claims 1, 11, and 21 previously rejected under 35 U.S.C. § 102(a)(2), Applicant's arguments, see “Nazanin has no concept of what are “available PUSCH occasions” or “available RACH occasions,” much less the claimed “transmitting, to the BS, a first RACH message using available PUSCH occasions and available RACH occasions selected from the resource pool after excluding invalid PUSCH occasions” as recited in amended claim 1.” on page 3, filed on 07/07/2022, with respect to Nazanin et al. US Pub 2021/0051672 (hereinafter “Nazanin”), have been fully considered but are moot, over the limitations of “excluding the first PUSCH occasion from a resource pool for a 2-step RACH procedure in response to determining that the first PUSCH occasion is invalid; and transmitting, to the BS, a first RACH message using available PUSCH occasions and available RACH occasions, wherein the available PUSCH occasions are selected from the resource pool after excluding invalid PUSCH occasions”. Said limitations are newly added to the amended Claims 1, 11, 21 and has been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified prior art teaching from newly found references Agiwal et al. US Pub 2020/0100297 (hereinafter “Agiwal”) and Samsung NPL “Channel Structure for Two-step RACH”, 3GPP R1-1910453, Oct 14-20, 2019 (hereinafter “Samsung”), in combination with previously applied Nazanin’s reference, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nazanin et al. US Pub 2021/0051672, claiming provisional filing priority Aug 14, 2019 (hereinafter “Nazanin”), in view of Agiwal et al. US Pub 2020/0100297 (hereinafter “Agiwal”), and further in view of Samsung NPL “Channel Structure for Two-step RACH”, 3GPP R1-1910453, Oct 14-20, 2019 (hereinafter “Samsung”).
Regarding claim 1 (Currently Amended)
Nazanin discloses a method of wireless communication (“The base station and the wireless device exchange communications for the random access procedure.” [0002]), comprising:
receiving, at a user equipment (UE) (i.e. “wireless device” in Figs. 13A-C) from a base station (BS) (i.e. “Base Station” in Figs. 13A-C), a first configuration of a first random-access channel (RACH) occasion or a first physical uplink shared channel (PUSCH) occasion (“The PUSCH configuration period (e.g., MsgA PUSCH configuration period) may or may not be the same as PRACH configuration period, for example, for separate configuration of PRACH occasions and PUSCH occasions. The PUSCH configuration period (e.g., MsgA PUSCH configuration period) may be the same as PRACH configuration period, for example, for relative configuration of PUSCH occasions with respect to PRACH occasions. Separate PRACH occasions may be configured for different random access procedures. For example, separate PRACH occasions may be configured for a two-step RACH procedure and a four-step RACH procedure. Shared PRACH occasions and separate preambles may be configured for a two-step RACH procedure and a four-step RACH procedure.” [0270]) for a first RACH procedure (“FIG. 13C shows an example two-step random access procedure.” [0028]) and a second configuration of a second RACH occasion (“Separate PRACH occasions may be configured for different random access procedures. For example, separate PRACH occasions may be configured for a two-step RACH procedure and a four-step RACH procedure. Shared PRACH occasions and separate preambles may be configured for a two-step RACH procedure and a four-step RACH procedure.” [0270]) for a second RACH procedure (“FIG. 13A shows an example four-step random access procedure.” [0026]);
transmitting, to the BS, a first RACH message (i.e. “MsgA”) using available PUSCH occasions and available RACH occasions (“The PRACH preamble and/or a PRACH occasion and the time-frequency resource of PUSCH in MsgA and DM-RS may be mapped for the uplink transmission of the two-step RACH procedure.” [0247] and furthermore “A PUSCH occasion for a two-step RACH procedure may be the time-frequency resource for payload transmission of the two-step RACH procedure (e.g., the payload of MsgA).” [0267];  “A guard band may be configured between a PRACH and a PUSCH of the two-step RACH procedure (e.g., PUSCH in MsgA). A PRACH occasion and a PUSCH occasion for MsgA transmission may be in different slots. The numerology for transmitting PUSCH of a two-step RACH procedure (e.g., MsgA PUSCH) may follow the numerology configured for the UL BWP (e.g., initial UL BWP or active UL BWP). A PRACH occasion and a PUSCH occasion for payload transmission of the two-step RACH procedure (e.g., MsgA transmission) may be in the same slot.” [0269]).
Nazanin does not specifically teach a resource pool of PUSCH occasions.
In an analogous art, Agiwal discloses resource pool of PUSCH occasions (“A resource pool comprising of a set of PUSCH resources (time/frequency resources) is configured, where a MsgA payload can be transmitted by selecting a PUSCH resource (also referred as PUSCH occasion) from resource pool.” [0017]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nazanin’s method of random access procedure to include Agiwal’s method for supporting multiple message A (MsgA) sizes and uplink (UL) coverage for 2 step random access procedure, in order to efficiently support MsgA transmission (Agiwal [0017]).
Nazanin and Agiwal do not specifically teach determining whether the first PUSCH occasion is valid depending at least in part on whether the first PUSCH occasion collides with any RACH occasion; and excluding the first PUSCH occasion from a resource pool for a 2-step RACH procedure in response to determining that the first PUSCH occasion is invalid.
In an analogous art, Samsung discloses determining whether the first PUSCH occasion is valid (“RAN1 has agreed that at least for same configuration periodicity for msgA PRACH and PUSCH, using single time offset with respect to the start of each PRACH slot to determine the configured PUSCH slots (each can contain several PUSCH occasions), then it is natural that the determined PUSCH resource might not be always valid to be used” on page 7, section 2.2 Validation of PUSCH occasions) depending at least in part on whether the first PUSCH occasion collides with any RACH occasion (“If the PUSCH occasion is collided with valid RO (no matter if it is 2step RO or 4step RO), it is invalid; If the PUSCH occasion is collided with other PUSCH occasion, only one of them will be valid” on page 7, section 2.2 Validation of PUSCH occasions); and
	excluding the first PUSCH occasion from a resource pool for a 2-step RACH procedure in response to determining that the first PUSCH occasion is invalid (“RAN1 has agreed that at least for same configuration periodicity for msgA PRACH and PUSCH, using single time offset with respect to the start of each PRACH slot to determine the configured PUSCH slots (each can contain several PUSCH occasions) (as taught earlier by Agiwal, a set of PUSCH occasions used for MsgA is considered a resource pool), then it is natural that the determined PUSCH resource might not be always valid to be used” on page 7, section 2.2 Validation of PUSCH occasions). For one skilled in the art, it does not make sense to include any PUSCH occasions determined to be invalid for transmission in a resource pool and not to be used at all. In other words, those invalid PUSCH resources are excluded from the resource pool); and
transmitting, to the BS (i.e. “msg A”), a first RACH message using available PUSCH occasions and available RACH occasions, wherein the available PUSCH occasions are selected from the resource pool (“to determine the configured PUSCH slots (each can contain several PUSCH occasions) (i.e. PUSCH resource pool)” on page 7, section 2.2 Validation of PUSCH occasions) after excluding invalid PUSCH occasions (For one skilled in the art, since invalid PUSCH resources are already excluded from the resource pool, it is implicitly given that other PUSCH occasions remained in the resource pool, will be available for transmission since they are already passed the validation’s criteria).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nazanin’s method of random access procedure, as modified by Agiwal, to include Samsung’s validation rule of msgA PUSCH, in order to mitigate transmission collision (Samsung [section 2.2 PUSCH resource configuration]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Samsung’s validation rule of msgA PUSCH into Nazanin’s method of random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2 (Currently Amended)
Nazanin, as modified by Agiwal and Samsung, previously discloses the method of claim 1, wherein the determining whether the first PUSCH occasion or the first RACH occasion is valid comprises:
Nazanin further discloses validating the first PUSCH occasion with a synchronization signal block (SSB) and a downlink pattern defined in a time division duplexing (TDD) mode (“One or more rules for determining valid/invalid PRACH occasions may be determined in at least some types of communications (e.g., communications by wireless devices compatible with 3GPP NR Release 16, earlier/later 3GPP releases, and/or any other access technologies), for example, based on TDD configuration and/or SSB location.” [0327]).

Regarding claim 3
Nazanin, as modified by Agiwal and Samsung, previously discloses the method of claim 1, wherein the determining whether the first PUSCH occasion or the first RACH occasion is valid comprises:
Nazanin further discloses determining whether the first PUSCH occasion collides (i.e. overlap) with the first RACH occasion or the second RACH occasion by determining whether the first PUSCH occasion overlaps with the first RACH occasion or the second RACH occasion in time and frequency (“A PUSCH occasion (e.g., a MsgA PUSCH occasion) may be invalid, for example, if one or more symbols of the PUSCH occasion (e.g., the MsgA PUSCH occasion) overlap with a PRACH occasion (e.g., MsgA PRACH occasion). The wireless device may not be able to send/transmit a preamble (e.g., a MsgA preamble) and a PUSCH (e.g., a MsgA PUSCH) simultaneously (e.g., due to wireless device complexity and increased power consumption), for example, if the PUSCH occasion (e.g., MsgA PUSCH occasion) is associated with the overlapped PRACH occasion (e.g., MsgA PRACH occasion).” [0327]).

Regarding claim 4
Nazanin, as modified by Agiwal and Samsung, previously discloses the method of claim 3, wherein the determining whether the first PUSCH occasion or the first RACH occasion is valid further comprises:
Nazanin further discloses determining that the first PUSCH occasion is valid in response to determining that an overlapping area between the first PUSCH occasion and the first RACH occasion or the second RACH occasion is smaller than a threshold ratio portion of the first RACH occasion or the second RACH occasion (“A threshold number/quantity (e.g., minimum number/quantity) of transport block transmissions via a MsgA PUSCH occasion group (e.g., a MsgA resource group comprising one or more MsgA PUSCH occasions for one or more repetitions) may be determined for the base station to be able to successfully receive and decode the MsgA PUSCH sent from the wireless device. The threshold (e.g., minimum) number/quantity of transport block transmissions may not be guaranteed depending on the network load/condition, for example, because the base station may not be able to reserve a minimum number/quantity of valid MsgA PUSCH occasions available for UL transmission. The wireless device may receive MsgA PUSCH resource configuration in which a number/quantity of POs associated with one or more repetitions of the MsgA PUSCH are not valid/available (e.g., overlap with ‘D’ symbols). The number/quantity of invalid POs may be larger than the threshold (e.g., minimum) number/quantity (e.g., not enough POs for transmission of MsgA PUSCH repetition may be valid/available). A PO associated with one or more transport block repetition with RV=0 may not be valid/available.” [0361]).

Regarding claim 5
Nazanin, as modified by Agiwal and Samsung, previously discloses the method of claim 3, further comprising:
Nazanin further discloses determining that the first PUSCH occasion is invalid (“FIG. 37 shows a method for validating a PUSCH resource.” [0058]; [0327]); and 
excluding the first PUSCH occasion when associating a synchronization signal block (SSB) with PUSCH occasions and RACH occasions for the first RACH procedure (“Similar rule(s) for determining valid/invalid PUSCH occasions (e.g., valid/invalid MsgA PUSCH occasions) may be used such that the PUSCH occasion (e.g., MsgA PUSCH occasion) may not overlap with DL symbols and/or an SSB. A PUSCH occasion (e.g., a MsgA PUSCH occasion) may be invalid, for example, if one or more symbols of the PUSCH occasion (e.g., the MsgA PUSCH occasion) overlap with DL symbols in a TDD configuration and/or SSB symbols.” [0327]. It is obvious for one skilled in the art to exclude the invalid occasions that do not meet the criteria from the mapping design).

Regarding claim 6 (Currently Amended)
Nazanin, as modified by Agiwal and Samsung, previously discloses the method of claim 1, further comprising:
Nazanin further discloses determining that the first PUSCH occasion (“FIG. 37 shows a method for validating a PUSCH resource.” [0058]; [0327]) or the first RACH occasion is valid (“For one or more symbols of a slot corresponding to a valid PRACH occasion (and/or a valid MsgA PUSCH occasion) and a number/quantity of symbols (e.g., N.sub.gap symbols) before the valid PRACH occasion (and/or the valid MsgA PUSCH occasion), the wireless device may not receive a PDCCH for Type1-PDCCH CSS set, a PDSCH, or a CSI-RS in the slot, for example, if a reception would overlap with at least one symbol from the one or more symbols.” [0290]);
associating a first SSB with the first PUSCH occasion (“The PUSCH occasion may be associated with a particular SSB. The association between SSB and PUSCH occasion may be configured by SIB/MIB.” [0255]);
associating a second SSB with the first RACH occasion (“The one or more random access parameters (e.g., ssb-perRACH-OccasionAndCB-PreamblesPerSSB) may indicate a first number (e.g., N) of one or more downlink reference signals (e.g., SS/PBCH blocks) that may be associated with a first PRACH occasion.” [0235]);
associating the first PUSCH occasion and the first RACH occasion according to an association rule defined by a network (“The PRACH occasion and the PUSCH occasion for the first uplink transmission of the two-step RACH procedure (e.g., MsgA transmission) may be associated/mapped. The base station may specify/configure a mapping ratio between MsgA PRACH occasions (MsgA ROs) and MsgA PUSCH occasions (MsgA POs). The base station may specify/configure the relative location of the PUSCH occasion with respect to the associated PRACH occasion. The time/frequency relation between PRACH occasion(s) and PUSCH occasions may be configured as a value (e.g., a predefined value, a valued configured by higher layer signaling, a semi-statically configured value, a dynamically configured value, a single specification fixed value, etc.).” [0267]), in response to determining that the first SSB and the second SSB are a same SSB (i.e. belong to same SSB index; “One or more SSB indexes may be mapped to the one or more ROs, for example, based on an order. The order may comprise at least one of: increasing/decreasing order of indexes of at least one preamble in a first PRACH occasion; increasing/decreasing order of indexes of one or more frequency resources (e.g., for frequency multiplexed ROs); increasing/decreasing order of indexes of one or more time resources (e.g., for time multiplexed PRACH occasions) in the first PRACH slot; and/or increasing/decreasing order of indexes for one or more PRACH slots.” [0237]);
excluding the first PUSCH occasion or the first RACH occasion from a RACH resource pool in response to determining that the first SSB and the second SSB are different (i.e. using different SSB index; “Similar rule(s) for determining valid/invalid PUSCH occasions (e.g., valid/invalid MsgA PUSCH occasions) may be used such that the PUSCH occasion (e.g., MsgA PUSCH occasion) may not overlap with DL symbols and/or an SSB. A PUSCH occasion (e.g., a MsgA PUSCH occasion) may be invalid, for example, if one or more symbols of the PUSCH occasion (e.g., the MsgA PUSCH occasion) overlap with DL symbols in a TDD configuration and/or SSB symbols.” [0327]).

Regarding claim 7 (Currently Amended)
Nazanin, as modified by Agiwal and Samsung, previously discloses The method of claim 1, further comprising:
Nazanin further discloses associating a first SSB with the first PUSCH occasion (“The PUSCH occasion may be associated with a particular SSB. The association between SSB and PUSCH occasion may be configured by SIB/MIB.” [0255]);
associating a second SSB with the first RACH occasion (“The one or more random access parameters (e.g., ssb-perRACH-OccasionAndCB-PreamblesPerSSB) may indicate a first number (e.g., N) of one or more downlink reference signals (e.g., SS/PBCH blocks) that may be associated with a first PRACH occasion.” [0235]);
associating the first PUSCH occasion and the RACH occasion according to an association rule defined by a network (“The PRACH occasion and the PUSCH occasion for the first uplink transmission of the two-step RACH procedure (e.g., MsgA transmission) may be associated/mapped. The base station may specify/configure a mapping ratio between MsgA PRACH occasions (MsgA ROs) and MsgA PUSCH occasions (MsgA POs). The base station may specify/configure the relative location of the PUSCH occasion with respect to the associated PRACH occasion. The time/frequency relation between PRACH occasion(s) and PUSCH occasions may be configured as a value (e.g., a predefined value, a valued configured by higher layer signaling, a semi-statically configured value, a dynamically configured value, a single specification fixed value, etc.).” [0267]), in response to determining that the first SSB and the second SSB area same SSB (i.e. belong to same SSB index; “One or more SSB indexes may be mapped to the one or more ROs, for example, based on an order. The order may comprise at least one of: increasing/decreasing order of indexes of at least one preamble in a first PRACH occasion; increasing/decreasing order of indexes of one or more frequency resources (e.g., for frequency multiplexed ROs); increasing/decreasing order of indexes of one or more time resources (e.g., for time multiplexed PRACH occasions) in the first PRACH slot; and/or increasing/decreasing order of indexes for one or more PRACH slots.” [0237]);
determining that the first PUSCH occasion or the first RACH occasion is invalid (“Similar rule(s) for determining valid/invalid PUSCH occasions (e.g., valid/invalid MsgA PUSCH occasions) may be used such that the PUSCH occasion (e.g., MsgA PUSCH occasion) may not overlap with DL symbols and/or an SSB. A PUSCH occasion (e.g., a MsgA PUSCH occasion) may be invalid, for example, if one or more symbols of the PUSCH occasion (e.g., the MsgA PUSCH occasion) overlap with DL symbols in a TDD configuration and/or SSB symbols.” [0327]); and
re-associating the first SSB or the second SSB with a valid PUSCH occasion and a valid RACH occasion selected from a RACH resource pool (“The wireless device may select a first PRACH occasion indicated by a first PRACH mask index value for the first SSB index in the first association period. The first association period may be a first mapping cycle. The wireless device may reset the one or more indexes of the one or more ROs for the first mapping cycle.” [0238]).

Regarding claim 8
Nazanin, as modified by Agiwal and Samsung, previously discloses the method of claim 1, further comprising:
Nazanin further discloses receiving, from the BS, an update (i.e. “Msg B”) including a change in RACH configuration parameters (“The base station may send/transmit the second message (e.g., Msg B 1332) as a response to the first message (e.g., Msg A 1331). The second message (e.g., Msg B 1332) may comprise at least one of: a preamble identifier; a timing advance command; a power control command; an uplink grant (e.g., a radio resource assignment and/or an MCS); a wireless device identifier (e.g., a UE identifier for contention resolution); and/or an RNTI (e.g., a C-RNTI or a TC-RNTI).” [0188]); and
re-validating the first RACH occasion or the first PUSCH occasion (i.e. pending on successful decoding of payload) according to the change in RACH configuration parameters (“A second message (e.g., a MsgB) may be sent if a preamble in a first message (e.g., a MsgA) is detected. The content of the second message (e.g., MsgB) may be different, for example, based on whether the payload in the first message (e.g., MsgA) is successfully decoded. A message of a second step in a random access procedure may be a MsgB for a two-step RACH contention resolution, for example, if both a MsgA preamble and payload are successfully detected and decoded.” [0252]).

Regarding claim 9
Nazanin, as modified by Agiwal and Samsung, previously discloses the method of claim 1, wherein the determining whether the first PUSCH occasion or the first RACH occasion is valid comprises:
Nazanin further discloses determining that the first PUSCH occasion collides with the first RACH occasion or the second RACH occasion (“A PUSCH occasion (e.g., a MsgA PUSCH occasion) may be invalid, for example, if one or more symbols of the PUSCH occasion (e.g., the MsgA PUSCH occasion) overlap with a PRACH occasion (e.g., MsgA PRACH occasion). The wireless device may not be able to send/transmit a preamble (e.g., a MsgA preamble) and a PUSCH (e.g., a MsgA PUSCH) simultaneously (e.g., due to wireless device complexity and increased power consumption), for example, if the PUSCH occasion (e.g., MsgA PUSCH occasion) is associated with the overlapped PRACH occasion (e.g., MsgA PRACH occasion).” [0327]);
determining that the first PUSCH occasion is associated with a first SSB, and the first RACH occasion or the second RACH occasion that collides with the first PUSCH is associated with a second SSB (“The first SSB may be mapped to at least one (e.g., 1/N) consecutive valid PRACH occasion, for example, according to the first number (e.g., if N<1). At least one preamble with consecutive indexes associated with the first SSB may start from the first preamble index for the first valid PRACH occasion, for example, according to the second number (e.g., R).” [0235]; [0318]); and 
determining that the first PUSCH occasion is valid in response to determining that the first SSB is different from the second SSB (“Similar rule(s) for determining valid/invalid PUSCH occasions (e.g., valid/invalid MsgA PUSCH occasions) may be used such that the PUSCH occasion (e.g., MsgA PUSCH occasion) may not overlap with DL symbols and/or an SSB.” [0327]).

Regarding claim 10
Nazanin, as modified by Agiwal and Samsung, previously discloses the method of claim 1, 
Nazanin further discloses wherein the first RACH procedure is a 2-step RACH procedure, and the second RACH procedure is a 4-step RACH procedure (“Although the four-step RACH procedure and the two-step RACH procedure may be compared to each other in one or more examples described herein, one or more examples described herein with respect to the two-step RACH procedure may be applicable to any of the first type of access procedure or the first type of random access procedure, and/or one or more examples described herein with respect to the four-step RACH procedure may be applicable to any of the second type of access procedure or the second type of random access procedure.” [0247]).

Regarding claim 11 (Currently Amended)
Nazanin discloses a user equipment (UE) (i.e. “wireless device 106” in Fig. 1; [0212]) of wireless communication, comprising: 
a transceiver (i.e. “TX processing system 1520”, “RX processing system 1522” in Fig. 15A; [0207]) configured to: receive, from a base station (BS) (i.e. “gNB 160A” in Fig. 1; [0212]), a first configuration of a first random-access channel (RACH) occasion or a first physical uplink shared channel (PUSCH) occasion for a first RACH procedure and a second configuration of a second RACH occasion for a second RACH procedure (as afore-mentioned in claim 1 discussion); 
a processor (i.e. “processor 1531” in Fig. 15B; [0212]) configured to: determine whether the first PUSCH occasion is valid depending at least in part on whether the first PUSCH occasion collides with any RACH occasion; 
exclude the first PUSCH occasion from a resource pool in response to determining that the first PUSCH occasion is invalid; and 
wherein the transceiver is configured to transmit to the BS, a first RACH message using available PUSCH occasions and available RACH occasions selected from the resource pool after excluding invalid PUSCH occasions (as afore-mentioned in claim 1 discussion).
The scope and subject matter of apparatus claim 11 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 11 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 12 (Currently Amended)
The UE of claim 11, wherein the processor is configured to determine whether the first PUSCH occasion or the first RACH occasion is valid by: validating the first PUSCH occasion with a synchronization signal block (SSB) and a downlink pattern defined in a time division duplexing (TDD) mode.
The scope and subject matter of apparatus claim 12 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 12 corresponds to method claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 13
The UE of claim 11, wherein the processor is configured to determine whether the first PUSCH occasion or the first RACH occasion is valid by: determining whether the first PUSCH occasion collides with the first RACH occasion or the second RACH occasion by determining whether the first PUSCH occasion overlaps with the first RACH occasion or the second RACH occasion in time and frequency.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 13 corresponds to method claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 14
The UE of claim 13, wherein the processor is configured to determine whether the first PUSCH occasion or the first RACH occasion is valid by:
determining that the first PUSCH occasion is valid in response to determining that an overlapping area between the first PUSCH occasion and the first RACH occasion or the second RACH occasion is smaller than a threshold ratio portion of the first RACH occasion or the second RACH occasion.
The scope and subject matter of apparatus claim 14 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 14 corresponds to method claim 4 and is rejected for the same reasons of anticipation as used in claim 4 rejection above.

Regarding claim 15
The UE of claim 13, wherein the processor is further configured to:
determining that the first PUSCH occasion is invalid; and
excluding the first PUSCH occasion when associating a synchronization signal block (SSB) with PUSCH occasions and RACH occasions for the first RACH procedure.
The scope and subject matter of apparatus claim 15 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 15 corresponds to method claim 5 and is rejected for the same reasons of anticipation as used in claim 5 rejection above.

Regarding claim 16 (Currently Amended)
The UE of claim 11, wherein the processor is further configured to:
determine that the first PUSCH occasion or the first RACH occasion is valid;
associate a first SSB with the first PUSCH occasion;
associate a second SSB with the first RACH occasion;
associate the first PUSCH occasion and the first RACH occasion according to an association rule defined by a network, in response to determining that the first SSB and the second SSB area same SSB; and
exclude the first PUSCH occasion or the first RACH occasion from a RACH resource pool in response to determining that the first SSB and the second SSB are different.
The scope and subject matter of apparatus claim 16 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 16 corresponds to method claim 6 and is rejected for the same reasons of anticipation as used in claim 6 rejection above.

Regarding claim 17 (Currently Amended)
The UE of claim 11, wherein the processor is further configured to:
associate a first SSB with the first PUSCH occasion;
associate a second SSB with the first RACH occasion;
associate the first PUSCH occasion and the RACH occasion according to an association rule defined by a network, in response to determining that the first SSB and the second SSB are a same SSB;
determine that the first PUSCH occasion or the first RACH occasion is invalid; and
re-associate the first SSB or the second SSB with a valid PUSCH occasion and a valid RACH occasion selected from a RACH resource pool.
The scope and subject matter of apparatus claim 17 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 17 corresponds to method claim 7 and is rejected for the same reasons of anticipation as used in claim 7 rejection above.

Regarding claim 18
The UE of claim 11, wherein the processor is further configured to:
receive, from the BS, an update including a change in RACH configuration parameters; and 
re-validate the first RACH occasion or the first PUSCH occasion according to the change in RACH configuration parameters.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 18 corresponds to method claim 8 and is rejected for the same reasons of anticipation as used in claim 8 rejection above.

Regarding claim 19
The UE of claim 11, wherein the processor is further configured to determine whether the first PUSCH occasion or the first RACH occasion is valid by:
determining that the first PUSCH occasion collides with the first RACH occasion or the second RACH occasion;
determining that the first PUSCH occasion is associated with a first SSB, and the first RACH occasion or the second RACH occasion that collides with the first PUSCH is associated with a second SSB; and determining that the first PUSCH occasion is valid in response to determining that the first SSB is different from the second SSB.
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 9. Therefore apparatus claim 19 corresponds to method claim 9 and is rejected for the same reasons of anticipation as used in claim 9 rejection above.

Regarding claim 20
The UE of claim 11, wherein the first RACH procedure is a 2-step RACH procedure, and the second RACH procedure is a 4-step RACH procedure.
The scope and subject matter of apparatus claim 20 is drawn to the apparatus of using the corresponding method claimed in claim 10. Therefore apparatus claim 20 corresponds to method claim 10 and is rejected for the same reasons of anticipation as used in claim 10 rejection above.

Regarding claim 21 (Currently Amended)
A processor-readable non-transitory storage medium storing processor-executable instructions for a user equipment (UR) of wireless communication, the instructions being executable by a processor to perform operations comprising:
receiving, at a user equipment (UE) from a base station (BS), a first configuration of a first random-access channel (RACH) occasion or a first physical uplink shared channel (PUSCH) occasion for a first RACH procedure and a second configuration of a second RACH occasion for a second RACH procedure;
determining whether the first PUSCH occasion is valid depending at least in part on whether the first PUSCH occasion collides with any RACH occasion;
excluding the first PUSCH occasion from a resource pool for a 2-step procedure in response to determining that the first PUSCH occasion is invalid; and
transmitting, to the BS, a first RACH message using available PUSCH occasions and available RACH occasions selected from the resource pool after excluding invalid PUSCH occasions.
The scope and subject matter of non-transitory computer readable medium claim 21 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 21 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 22 (Currently Amended)
The medium of claim 21, wherein the operation of determining whether the first PUSCH occasion or the first RACH occasion is valid comprises:
validating the first PUSCH occasion with a synchronization signal block (SSB) and a downlink pattern defined in a time division duplexing (TDD) mode.
The scope and subject matter of non-transitory computer readable medium claim 22 is drawn to the computer program product of using the corresponding method claimed in claim 2. Therefore computer program product claim 22 corresponds to method claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 23
The medium of claim 21, wherein the operation of determining whether the first PUSCH occasion or the first RACH occasion is valid comprises:
determining whether the first PUSCH occasion collides with the first RACH occasion or the second RACH occasion by determining whether the first PUSCH occasion overlaps with the first RACH occasion or the second RACH occasion in time and frequency.
The scope and subject matter of non-transitory computer readable medium claim 23 is drawn to the computer program product of using the corresponding method claimed in claim 3. Therefore computer program product claim 23 corresponds to method claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 24
The medium of claim 23, wherein the operation of determining whether the first PUSCH occasion or the first RACH occasion is valid further comprises:
determining that the first PUSCH occasion is valid in response to determining that an overlapping area between the first PUSCH occasion and the first RACH occasion or the second RACH occasion is smaller than a threshold ratio portion of the first RACH occasion or the second RACH occasion.
The scope and subject matter of non-transitory computer readable medium claim 24 is drawn to the computer program product of using the corresponding method claimed in claim 4. Therefore computer program product claim 24 corresponds to method claim 4 and is rejected for the same reasons of anticipation as used in claim 4 rejection above.

Regarding claim 25
The medium of claim 23, wherein the operation further comprises:
determining that the first PUSCH occasion is invalid; and
excluding the first PUSCH occasion when associating a synchronization signal block (SSB) with PUSCH occasions and RACH occasions for the first RACH procedure.
The scope and subject matter of non-transitory computer readable medium claim 25 is drawn to the computer program product of using the corresponding method claimed in claim 5. Therefore computer program product claim 25 corresponds to method claim 5 and is rejected for the same reasons of anticipation as used in claim 5 rejection above.

Regarding claim 26 (Currently Amended)
The medium of claim 21, wherein the operations further comprise:
determining that the first PUSCH occasion or the first RACH occasion is valid;
associating a first SSB with the first PUSCH occasion;
associating a second SSB with the first RACH occasion;
associating the first PUSCH occasion and the first RACH occasion according to an association rule defined by a network, in response to determining that the first SSB and the second SSB are a same SSB;
excluding the first PUSCH occasion or the first RACH occasion from a RACH resource pool in response to determining that the first SSB and the second SSB are different.
The scope and subject matter of non-transitory computer readable medium claim 26 is drawn to the computer program product of using the corresponding method claimed in claim 6. Therefore computer program product claim 26 corresponds to method claim 6 and is rejected for the same reasons of anticipation as used in claim 6 rejection above.

Regarding claim 27 (Currently Amended)
The medium of claim 21, wherein the operations further comprise:
associating a first SSB with the first PUSCH occasion;
associating a second SSB with the first RACH occasion; 
associating the first PUSCH occasion and the RACH occasion according to an association rule defined by a network, in response to determining that the first SSB and the second SSB area same SSB;
determining that the first PUSCH occasion or the first RACH occasion is invalid; and
re-associating the first SSB or the second SSB with a valid PUSCH occasion and a valid RACH occasion selected from a RACH resource pool.
The scope and subject matter of non-transitory computer readable medium claim 27 is drawn to the computer program product of using the corresponding method claimed in claim 7. Therefore computer program product claim 27 corresponds to method claim 7 and is rejected for the same reasons of anticipation as used in claim 7 rejection above.

Regarding claim 28
The medium of claim 21, wherein the operations further comprise:
receiving, from the BS, an update including a change in RACH configuration parameters; and
re-validating the first RACH occasion or the first PUSCH occasion according to the change in RACH configuration parameters.
The scope and subject matter of non-transitory computer readable medium claim 28 is drawn to the computer program product of using the corresponding method claimed in claim 8. Therefore computer program product claim 28 corresponds to method claim 8 and is rejected for the same reasons of anticipation as used in claim 8 rejection above.

Regarding claim 29
The medium of claim 21, wherein the operation of determining whether the first PUSCH occasion or the first RACH occasion is valid comprises:
determining that the first PUSCH occasion collides with the first RACH occasion or the second RACH occasion;
determining that the first PUSCH occasion is associated with a first SSB, and the first RACH occasion or the second RACH occasion that collides with the first PUSCH is associated with a second SSB; and
determining that the first PUSCH occasion is valid in response to determining that the first SSB is different from the second SSB.
The scope and subject matter of non-transitory computer readable medium claim 29 is drawn to the computer program product of using the corresponding method claimed in claim 9. Therefore computer program product claim 29 corresponds to method claim 9 and is rejected for the same reasons of anticipation as used in claim 9 rejection above.

Regarding claim 30
The medium of claim 21, wherein the first RACH procedure is a 2-step RACH procedure, and the second RACH procedure is a 4-step RACH procedure.
The scope and subject matter of non-transitory computer readable medium claim 30 is drawn to the computer program product of using the corresponding method claimed in claim 10. Therefore computer program product claim 30 corresponds to method claim 10 and is rejected for the same reasons of anticipation as used in claim 10 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411    

                                                                                                                                                                                                    
/GARY MUI/Primary Examiner, Art Unit 2464